Title: Franklin and John Jay to David Hartley, 31 March 1784
From: Franklin, Benjamin,Jay, John
To: Hartley, David



Sir,
Passy, March 31. 1784

We have now the Pleasure of acquainting you, that the Ratification of the Definitive Treaty is arrived here by an Express from Congress. You have already been informed that the Severity of the Winter in America, which hindred Travelling, had occasion’d a Delay in the assembling of the States. As soon as a sufficient Number were got together, the Treaty was taken into Consideration, and the Ratification pass’d unanimously. Inclos’d you have Copies of the Proclamation issued on the Occasion, and of the recommendatory Resolution. The Messenger was detained at New-York near a Month, by the Ice which prevented the Packet-Boat’s sailing, otherwise he would probably have been here in February. We are now ready to exchange the Ratifications with you, whenever it shall be convenient to you. With great & sincere Esteem, we have the Honour to be, Sir, Your Excellency’s most obedient & most humble Servants

B FranklinJohn Jay
His Excellency David Hartley Esqr &c &c &c—

 
Endorsed: Amern Ministers to D H Mar 31 1784
